Thomas White, Samuel Ravenscroft, Christopher Goffe, Stiles Dradey, Edward Baily, Robert Gardner & severall other Englishmen who belonged unto the Ship Griffin & are concerned in severall prizes taken in the bay of Metansis under the Commissions of Captn Bernard Lemoign & Captn Peter Otto plaints conta Captn Bernard Lemoign a Frenchman Defdt in an action of the case for that the sd Lemoign hath broken covenant with the plaints in not comming with his prizes to Nantasket or Boston and there shareing according to covenant but contrary thereunto in a perfidious & treacherous manner hath divided & shared one of sd prizes at Road Island, and not onely so but hath prosecuted the plaints in Boston at a Court of Admiralty or Court of Assistants and hath obtained a decree against the plaints which is to theire unsupportable loss and damage to the value of at least five thousand pounds wth other due damages. . . . The Iury . . . found for the plaints five thousand pounds damage and costs of Court: The Defendant appealed from this Iudgement unto the next Court of Assistants and put in Security for prosecution of his Appeale to effect.
[ There are more details in Records of the Court of Assistants, i. 129. Eventually the plaintiffs took it out on the person of Lemoign, as appears at the adjourned session of 6 February, 1678/79, p. 994, below.]